Citation Nr: 0205947	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  97-23 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1957 to October 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1997 RO decision which denied service connection 
for residuals of a head injury.  In May 1998, the Board 
issued a decision denying the claim.  The veteran appealed 
the Board's decision to the U. S. Court of Appeals for 
Veterans Claims (Court), and in April 1999 the Court issued 
an order which granted a joint motion of the parties to 
vacate the Board's May 1998 decision and remand the claim to 
the Board.  In December 1999, the Board remanded the claim to 
the RO for further development.  


FINDINGS OF FACT

1.  During service the veteran sustained a head injury which 
was acute and transitory and resolved without residual 
disability.

2.  A chronic disability of the head and brain was first 
manifest about 30 years after active duty, and was not caused 
by any incident of service.


CONCLUSION OF LAW

Claimed residuals of a head injury were not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Air Force from April 
1957 to October 1964.

A review of the veteran's service medical records shows that 
in early June 1960, he was involved in a motor vehicle 
accident and received a brain concussion, multiple contusions 
to his body, and a tongue laceration.  A June 1960 clinical 
record cover sheet shows that the veteran was returned to 
duty after being hospitalized for seven days.  A line of duty 
determination found that the injury occurred in the line of 
duty. On consultation examination two weeks later, the 
examiner noted that an X-ray study showed a fracture of the 
right zygoma with a slight separation.  The veteran 
complained of slight occlusal interference which was hardly 
discernible clinically. There was no vision impairment.  The 
examiner recommended conservative palliative treatment.  A 
consultation request dated in late June 1960 shows that the 
veteran complained of pain in his right eye and right ear, 
severe headaches, restricted tongue movement, and difficulty 
in opening his mouth upon arising.  On examination, the 
examiner noted a foreign body in the lower lip opposite the 
right central incisor.  The provisional diagnosis was 
postoperative healing following a right zygoma fracture.  On 
consultation examination, the examiner agreed with the 
provisional diagnosis, and found no evidence of aural or 
ophthalmic pathology.  He concluded that the pain was 
referred from the fractured zygoma, and prescribed an 
analgesic.  In July 1960, the veteran presented with 
complaints of nervousness, many debts, and occasional 
dizziness; the diagnosis was anxiety, rule out alcoholism and 
rule out malingering.

In August 1961, the veteran was treated for a headache with 
left frontal pressure.  On examination, his blood pressure 
and fundi were within normal limits, and an August 1961 X-ray 
study of his sinuses was within normal limits.  Two days 
later, the veteran reported that his headache was unchanged.  
Subsequent service medical records are negative for 
complaints of headache.  An August 1964 treatment note shows 
that the veteran was diagnosed with scleral hemorrhage after 
he was punched in the right eye.  A line of duty 
determination found that the injury occurred in the line of 
duty.  One week later, the examiner noted almost complete 
healing of a contusion of the right eye.  On medical 
examination performed in September 1964, the veteran's head, 
face, eyes, ears, and neurologic system were listed as 
normal.  The examiner noted that the veteran had headaches in 
1961 and 1962, with no complications and no sequelae.

There are no pertinent post-service medical records until the 
1990s.

Private medical records dated in May 1994 from Allegheny 
General Hospital reflect that the veteran was treated in the 
emergency room after he reported visual disturbances and a 
queer sensation which he described as lightheadedness, with a 
subsequent band-like headache lasting about five minutes. The 
diagnosis was visual changes by history without correlative 
examination.

Various medical records, including a statement from Dr. 
Rabinowitz, show that in February 1995 the veteran suffered a 
hemiretinal occlusion of the left eye and was thereafter seen 
for symptoms such as blurred vision and headaches.  In a 
letter dated in March 1995, Dr. Tantisira indicated a 
diagnostic impression of hemiretinal vein occlusion of the 
left eye, associated with macular edema and minimal 
collateral vessel development.  He stated that the 
hemiretinal vein occlusion did not appear to be ischemic.  

Records show there was a worker's compensation claim with the 
U.S. Postal Service related to the February 1995 hemiretinal 
occlusion of the left eye.  In a March 1995 statement, Dr. 
Friberg noted the veteran was able to return to work on light 
duty after being seen for his hemiretinal vein occlusion of 
the left eye.  By a letter dated in December 1995, Dr. 
Friberg stated that the veteran suffered from a hemiretinal 
branch vein occlusion in the left eye and that he developed 
macular edema from this occlusion earlier that year.  He 
reported that after an examination, he concluded that the 
veteran was stable with regard to this problem, and currently 
had very little edema.

Private treatment records from March 1996 and April 1996 show 
the veteran was seen with complaints of headaches, back pain, 
and vision problems.  

A computerized tomography (CT) scan of the veteran's head in 
April 1996 showed moderate third and lateral 
ventriculomegaly, but no evidence of a mass.  The disc 
proportion between the size of the ventricles and sulci was 
noted to indicate the possible presence of a communicating 
hydrocephalus.

By a letter to another doctor, dated in June 1996, a private 
physician, Dr. Jon Brillman, stated that he examined the 
veteran in June 1996, and performed a CT scan which showed 
mild ventriculomegaly consistent with aqueductal stenosis. He 
stated that the CT scan showed some hydrocephalus which 
appeared to be communicative, and stated that he was unsure 
of the etiology of the mild ventriculomegaly, but it was not 
related to his left eye problems.  A copy of this letter was 
submitted by the veteran in January 1997, after he filed his 
VA compensation claim.  The letter contains an "addendum," 
after Dr. Brillman's signature, and this "addendum" relates 
that the veteran reported a serious head injury in 1960 which 
resulted in a coma for at least one day, and perhaps this is 
the cause for a chronic abnormality in the absorptive surface 
of the spinal fluid and accounts for the hydrocephalus.

The file contains a June 1996 report of a magnetic resonance 
imaging (MRI) study of the veteran's head.  By a letter dated 
in June 1996, Dr. Brillman stated that the MRI showed fairly 
selective enlargement of the third lateral ventricles, but 
the fourth ventricle was of normal size, and this finding 
raised a question of possible aqueductal stenosis.  By a 
letter dated in July 1996, Dr. Brillman stated that the 
veteran had aqueductal stenosis with mild hydrocephalus, and 
history of a central retinal venous occlusion in the left eye 
unrelated to his aqueductal stenosis. He said that he should 
be placed under certain work restrictions.  An August 1996 
office note indicates that the doctor was assisting the 
veteran in obtaining disability retirement benefits.  A 
September 1996 treatment note indicates that the veteran 
reported occasional headaches which were relatively rare.

A November 1996 partial transcript of a state disability 
determination notes a history that in February 1995 the 
veteran had a "stroke" resulting in retinal vein occlusion of 
the left eye; since that time he had headaches and vision 
problems; and in June 1996 he started getting more severe 
headaches and medical evaluation showed brain ventricle 
enlargement and a question of aqueductal stenosis.  

A November 1996 letter informed the veteran that his 
application for disability retirement from the post office 
had been approved.

A December 1996 treatment note from Dr. Brillman indicates 
that the veteran was doing well, had received disability 
benefits, and a six-month follow-up visit was planned.

In December 1996, the veteran submitted a claim for service 
connection for residuals of a head injury incurred in about 
1960.  The only post-service treatment he reported was from 
Dr. Brillman in 1996.

By a letter dated in January 1997, a private physician, Dr. 
Rabinowitz, stated that he treated the veteran in March 1996 
for complaints of a pressure sensation in the right side of 
his head.  He stated that a physical examination performed at 
that time was essentially normal, and that an April 1996 CT 
scan was performed after the veteran complained of persistent 
headaches which showed moderate third and lateral 
ventriculomegaly.  He said he referred the veteran to a 
neurologist, Dr. Brillman, who performed an MRI which showed 
isolated enlargement of the third and lateral ventricles, 
which were diagnosed as aqueductal stenosis.  He stated that 
the veteran was currently asymptomatic.

At a February 1997 VA compensation examination, the veteran 
reported that he had brain injuries as a result of a 
concussion in 1960 which left him with a pressure-like 
headache without any convulsive disorder.  On examination, 
there was no malignant tumor, no motor or sensory impairment, 
and no functional impairment of the peripheral or autonomic 
nervous system.  A skull X-ray study showed no evidence of 
fracture of the calvarium and no evidence of intracranial 
free air.  The examiner noted the veteran had a car accident 
which resulted in a cerebral concussion and the multiple 
fractures, probably hairline fractures of the jaw, which 
required no surgery, and that the veteran gave a history of 
post-traumatic headache which was pressure-like in the head 
without any history of convulsive disorder from this cerebral 
concussion.  On general medical examination, the examiner did 
not indicate a diagnosis of residuals of a head injury.

At an August 1997 RO hearing, the veteran reiterated his 
assertions about current residuals of a head injury due to an 
in-service motor vehicle accident in 1960.  He said he was 
unconscious for 24 to 48 hours after the accident, and had 
headaches immediately following the accident, then had no 
complaints until March 1996, when he began having severe 
headaches.  He said Dr. Brillman told him his current 
cerebral condition was caused by his in-service head injury.  
He stated that his residuals of a head injury were currently 
manifested by constant severe headaches.

By a letter dated in September 1997, Dr. Brillman reiterated 
the findings delineated in his earlier letters, noted that he 
first treated the veteran in 1996, and added that at the 
veteran's first visit, the veteran told him that he suffered 
a serious head injury in a road accident during military 
service.  He stated it is more likely than not that the 
aqueductal stenosis was due to this auto accident.

By a letter dated in May 1999, Dr. Brillman stated that the 
veteran had been diagnosed with mild ventriculomegaly and 
aqueductal stenosis with enlargement of the lateral and third 
ventricles.  He indicated that he had reviewed the veteran's 
service medical records regarding treatment for his 1960 
automobile accident.  He noted that facial fractures were 
present at the time, and that the veteran complained of 
headaches afterwards which were not present prior to the 
accident.  Dr. Brillman stated his opinion that the accident 
was serious enough to have produced a mild amount of 
intracranial bleeding which could have resulted in 
hydrocephalus.  He noted that no one can state this with 
certainty but if a concussion was present, according to the 
definition of a concussion, it is possible that the veteran's 
hydrocephalus is a sequelae.  In a letter dated in August 
1999, Dr. Brillman stated his opinion that the veteran's 
concussion caused his hydrocephalus within a reasonable 
degree of medical certainty.

Private medical records from February 2000 show the veteran 
was seen by Pittsburgh General Medicine Associates to 
establish contact with a new primary care physician.  The 
veteran gave a history of aqueductal stenosis attributed to 
remote head trauma suffered in service, and he said he was 
seeing Dr. Brillman for related headaches.

In November 2000, the veteran was given a VA neurological 
examination by Dr. Fink.  The examiner indicated that he had 
reviewed the veteran's claims folder prior to the 
examination, and the veteran's history was noted.  The doctor 
stated that the veteran's current physical examination was 
entirely normal.  He also indicated that he had reviewed the 
standard neurology textbooks and neurologic literature.  The 
doctor commented that aqueductal stenosis may occur as a 
congenital abnormality or from scoliosis of the aqueduct, 
however there is no evidence of aqueductal stenosis occurring 
as a result of trauma.  He stated that normal pressure 
hydrocephalus might occur after head trauma, but in such a 
case the outflow obstruction would be at the level of the 
fourth ventricle, and there is enlargement of both of the 
lateral ventricles, third ventricle, and fourth ventricle.  
The VA doctor therefore opined that it was unlikely that the 
veteran's hydrocephalus was a result of his automobile 
accident.

By a letter dated in February 2001, Dr. Brillman indicated 
that he had reviewed the VA examiner's opinion.  Dr. Brillman 
stated that although it is true that most sequelae of head 
injuries relate to communicating hydrocephalus with 
enlargement of all ventricles, it was noteworthy that 
aqueductal stenosis does not always have to be congenital and 
that the mechanisms that cause communicating hydrocephalus 
with pan ventricular enlargement can certainly apply to the 
cerebral aqueduct as well.  He said that it was noteworthy 
that the veteran developed symptoms in his mid-adult life, 
and if this were a congenital abnormality one would expect 
problems to have occurred in his younger years prior to the 
accident.  The doctor said that his opinion had not changed.
 
Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for service 
connection for residuals of a head injury.  Relevant medical 
records have been obtained and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A review of the service medical records from the veteran's 
period of active duty (1957-1964) shows that he was injured 
in a motor vehicle accident in 1960, received a concussion 
and a fracture of the right zygoma, and was hospitalized for 
one week.  Subsequent records show that he was occasionally 
treated for headaches (with the latest such instance in 
1961).  On medical examination performed prior to the 
veteran's separation from service in 1964, his head, face, 
eyes, ears, and neurologic system were clinically normal.  
The examiner noted that the veteran had headaches in 1961 and 
1962, with no complications and no sequelae.

There are no pertinent post-service medical records until the 
1990s.  

Private medical records show that in 1995 the veteran had a 
hemiretinal vein occlusion of the left eye, and he then had 
symptoms of blurred vision and headaches.  He apparently had 
worsened headaches in 1996, and medical evaluation by Dr. 
Brillman noted enlargement of brain ventricles and reported 
aqueductal stenosis.  The veteran told Dr. Brillman that he 
had a severe head injury in service.  At first, Dr. Brillman 
said the brain abnormality was of undetermined etiology.  At 
various times thereafter, from 1996 to 2001, Dr. Brillman 
stated opinions (using words ranging from mere theoretical 
possibility to reasonable medical certainty) that the brain 
abnormality was due to the head trauma in service.  

Following a 2000 VA neurological examination, with review of 
the claims folder and medical literature, the doctor stated 
his opinion that there was no evidentiary basis to support 
the occurrence of aqueductal stenosis as a result of trauma, 
and stated that it was unlikely that the veteran's 
hydrocephalus was the result of the service auto accident.  
The VA examiner provided rationale for his opinion.

The service medical records do not demonstate chronic 
residuals of a head injury.  The veteran has not shown 
continuity of symptomatology between his in-service head 
trauma with concussion, and the current aqueductal stenosis. 
There are no medical records reflecting treatment for even 
potentially related health problems for over 30 years after 
separation from service.  The absence of documented medical 
treatment for so many years after service is evidence against 
continuity of symptomatology of the condition since service.  
Mense v. Derwinski, 1 Vet.App. 354 (1991).

While Dr. Brillman links the veteran's current brain 
abnormality to head trauma in service, his opinions, viewed 
together, reflect a great deal of speculation.  On the other 
hand, the VA doctor, clearly opined that the veteran's brain 
abnormality was not related to head trauma in service.  In 
formulating his opinion, the VA doctor had the advantage of 
reviewing all of the veteran's records in the claims folder 
since service, and of researching medical literature on the 
subject, and the VA doctor provided a cogent reason why he 
felt there was no linkage with service.  Given such 
circumstances, the Board finds the opinion of the VA doctor 
is more persuasive.  See Wensch v. Principi, 15 Vet.App. 362 
(2001).

The Board has considered the veteran's statements and his 
testimony at the RO hearing, in which he essentially stated 
that his current headaches were caused by a head injury in 
service.  As a layman, however, he has no competence to give 
a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The weight of the credible evidence establishes that a 
current disability, claimed to be residuals of a head injury, 
was neither incurred in nor aggravated by active service.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is inapplicable, and service 
connection for residuals of a head injury must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for residuals of a head injury is denied.





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

